Citation Nr: 0305655	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  96-11 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his brother


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel
INTRODUCTION

The appellant had recognized military service during 
intervals from December 1941 to June 1946.  He was in a 
beleaguered status from December 1941 to April 1942, a 
prisoner of war (POW) of the Japanese government from April 
to October 1942, a recognized guerilla from January to 
November 1945 and had regular Philippine Army service from 
November 1945 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, The Republic of the Philippines, which granted the 
veteran's claim for service connection for PTSD, and assigned 
a 30 percent disability rating thereto.  The veteran filed a 
timely appeal to the 30 percent rating assigned by the RO, 
claiming entitlement to an increased disability rating.

The Board notes that in February 1996, following a VA 
examination, the RO issued a rating decision which increased 
the disability evaluation for the veteran's service-connected 
PTSD from 30 percent to 50 percent disabling, effective back 
to June 3, 1993, the date of VA receipt of the veteran's 
original claim.  Subsequently, the RO issued another rating 
decision which increased the disability rating for the 
veteran's service-connected PTSD from 50 percent to 70 
percent disabling, again effective back to the June 3, 1993 
date of receipt of claim.  The Board notes that in a claim 
for an increased rating, "the claimant will generally be 
presumed to be seeking the maximum available benefit allowed 
by law and regulation, and it follows that such a claim 
remains in controversy where less than the maximum available 
benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  There is nothing in the record to show that the 
veteran expressly stated that he was only seeking a 70 
percent rating for his PTSD disorder.  Further, there is no 
written withdrawal of this issue under 38 C.F.R. § 20.204 
(2002).  Therefore, the issue of an increased initial 
disability rating for PTSD remains in appellate status.



FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The evidence establishes that the appellant's PTSD 
renders him demonstrably unable to obtain or retain 
employment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability rating 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 
4.7 (2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (as in 
effect prior to November 7, 1997); 38 C.F.R. § 4.129, 
Diagnostic Code 9411 (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

As a preliminary matter, the Board notes that on November 9, 
2000, during the pendency of this appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation eliminated the well-
grounded claim requirement, expanded the duty of VA to notify 
the appellant and the representative, and enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  It appears that VA has generally complied 
with these requirements in this case.  However, in light of 
the Board's instant decision, which constitutes a full grant 
of benefits sought by the veteran on appeal, the Board finds 
that a full and detailed analysis of VA's compliance with 
these new requirements is not needed, as the veteran could 
derive no potential benefit from any additional development 
or notice.

Pertinent Laws and Regulations

The veteran has claimed entitlement to an increased 
disability rating for his service-connected PTSD.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
awards dated in November 1994.  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  Fenderson v. West, 12 Vet. App. 119, 127 
(1999), citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  In addition, in cases 
where the claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, "staged" ratings may be assigned if there is a 
material change in the degree of disability during the 
pendency of the appeal.  See generally Fenderson, 12 Vet. App 
at 119. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).

Factual Background

Evidence relevant to the level of severity of the veteran's 
PTSD includes a memorandum report and medical opinion from 
John J. Higgins, Ph.D., apparently a psychiatrist in private 
practice.  In this statement, Dr. Higgins indicated that he 
had personally observed the veteran and had conducted a 
psychiatric examination.  He noted that the veteran had been 
experiencing more frequent and more vivid flashbacks of his 
combat experiences, including his participation in the Bataan 
Death March and his prisoner of war (POW) experiences.  Dr. 
Higgins noted that the veteran had no social network of 
friends or acquaintances, and that he lived in the United 
States with his brother, since his disability precluded him 
from living alone in an unassisted situation.  The veteran 
had difficulty communicating coherently, even in his native 
Tagalog, and coped with his situation by becoming 
increasingly placid and withdrawn.  Dr. Higgins concluded 
that "At this stage of his life, burdened with his various 
afflictions, [the veteran] is absolutely unemployable."

Also relevant is the report of a VA examination conducted in 
May 1995.  At that time, the examiner noted that the 
veteran's claims file was available and had been reviewed.  
Due to language difficulties, the veteran's wife provided 
most of the information in the report.  At the time of 
examination, she reported that the veteran was extremely 
isolative, and never socialized or left the home except to go 
to church.  She stated that he stayed by himself thinking 
about the war for hours on end, and often the only time he 
spoke to her all day was at dinner.  She stated that the 
veteran spent virtually all of his time reading, watching 
documentaries on television about World War II, or working on 
small projects by himself around the home.  The veteran's 
wife also described the presence of frequent nightmares, 
sleep disturbances, flashbacks and constant anxiety.  
Although the examiner did not render a diagnosis, he did note 
that the examination was for an increased rating for PTSD.  A 
Global Assessment of Functioning (GAF) score of 30 was 
assigned in light of "the current impact of the veteran's 
symptoms upon his life, especially his social life."

The veteran again underwent a VA psychiatric examination in 
April 1997.  The examiner stated that the veteran's claims 
file was not available for his review in conjunction with 
this examination.  At that time, the examiner stated that 
both the veteran and his wife agreed that his PTSD had 
recently worsened, with increased nightmares flashbacks, and 
intrusive recollections.  He reported flashbacks anytime he 
was around people who were quarreling, loud noises, or people 
shouting.  He avoided most violent or aggressive scenes on 
television.  Unexpected noised caused him to duck away toward 
the ground, and caused his heart to pound, panting, and 
stomach spasms.  Unexpected touch caused him to turn 
defensively away and throw up an arm, and caused many of the 
same symptomatic reactions.  The examiner determined that the 
veteran continued to warrant and Axis I diagnosis of PTSD, 
chronic.  He assigned a GAF score of 50.

The Board observes that the Board's earlier decision in this 
case, dated in July 1998, was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (Court) in 
an order dated in April 2000, following the filing of an 
Appellant's Motion for Remand in November 1999.  The Court 
noted that in his motion, the appellant had argued that the 
April 1997 VA examination was inadequate for rating purposes 
because it was not conducted in conjunction with a review of 
the VA claims file, and because the examiner and the 
appellant had both experienced difficulty in understanding 
each other since English was not the appellant's primary 
language.  The Secretary of VA agreed with the appellant's 
Motion for Remand, except to the extent that it could be read 
as requiring, rather than permitting, the Board to order 
another medical examination.

In response, in November 2000 the Board remanded the 
appellant's claim to the RO for further development.  
Specifically, the Board instructed the RO to schedule the 
appellant for a new examination to determine the nature and 
extent of his service-connected PTSD.  The Board instructed 
the RO to ensure that the appellant's VA claims file was made 
available to the examiner for his or her review in 
conjunction with this examination, and to obtain for the 
veteran a person who could translate his native language, 
Tagalog, to the examiner during the examination.

The appellant underwent this new VA examination in May 2001.  
At that time, the examiner specifically indicated that the 
veteran's claims file was available for his review in 
conjunction with his examination.  On mental status 
examination, the veteran displayed no psychomotor agitation, 
and his posture was moderately relaxed.  He was expressive, 
reactive, and his spontaneous movements were moderately 
constricted.  He had no evident difficulties with goal 
directed behaviors.  His speech was very soft and somewhat 
garbled.  He reported his mood as wavering back and forth, 
with the high represented by a normal mood and the low 
represented by marked sadness or distress that lasted for a 
few hours and occurred many times over the course of a week.  
His affect was moderately flat.  He showed a very monotonic 
change pattern with very constricted range of responsiveness.  
There was some mild impairment of orientation.  It was 
difficult to ascertain the veteran's level of intellectual 
functioning or his thinking processes.  His attention and 
concentration were markedly to extremely impaired, and he had 
difficulty with all instructions relative to tasks, and 
seemed to be generally slow in responding and confused about 
the processes asked of him.  His memory was intact, but he 
demonstrated no insight into his mental health condition.  He 
displayed no ruminations, obsessions, delusions or 
compulsions.  He reported fleeting suicidal ideations with 
one previous attempt, but no homicidal ideations or 
hallucinations.  

The examiner stated that the veteran and his wife lived a 
fairly isolative existence, although not entirely so.  They 
associated with the veteran's brother and his son and 
attended church, but did not associate with other people on a 
peer friendship basis.  The veteran reported that he enjoyed 
gardening and was able to participate in household 
activities, although he deferred to his wife for many 
situations such as cooking or medication management.  The 
examiner opined that the veteran continued to qualify for a 
diagnosis of PTSD, as evidenced by recurrent and intrusive 
recollections of traumatic experiences, recurrent distressing 
dreams of these events, and intense physiological distress 
and physiological reactivity at stimuli in the environment 
that remained him of these events.  He reported feelings of 
detachment or estrangement from others, and demonstrated a 
restricted range of affect.  He also reported persistent 
symptoms of increased arousal as indicated by sleep 
impairment, difficulty concentrating, and exaggerated startle 
response.  The difficulties with concentration were noted to 
be distinctly related to the PTSD at times when the 
environmental stimuli or other stimuli seemed to promote 
recollections for the veteran.  There was also some 
indication of dementia.

Following this examination, the examiner rendered Axis I 
diagnoses of PTSD and dementia, not otherwise specified, and 
assigned a GAF score of 35.  In comments following this 
diagnosis, the examiner clarified that the specified GAF 
score was meant to signify major impairment in several areas 
such as work, family relations, thinking and mood.  He also 
commented that it would be difficult to separate out the 
difficulties or the specific GAF scores assignable to each of 
the Axis I diagnoses, and that it would be assumed that the 
impairment level dictated by the GAF score would improve 
somewhat without either one of the Axis I diagnoses above, 
but not markedly so.

The Board observes that while the veteran's claims file also 
contains extensive VA outpatient treatment notes dated from 
May 1994 to November 2000, they are not relevant to the 
severity of the veteran's PTSD.

Analysis

The veteran's PTSD has been evaluated as 70 percent disabling 
under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
(DC) 9411.  Pursuant to the rating criteria in effect at the 
time the veteran perfected his appeal, a 70 percent rating 
was warranted if the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired.  The psychoneurotic symptoms must have been of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  

A 100 percent rating was warranted if the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior 
must have been present.  Finally, the veteran must have been 
demonstrably unable to obtain or retain employment.  The 
United States Court of Veterans Appeals (Court) has 
determined that the three criteria enumerated for a 100 
percent rating are to be viewed separately, such that the 
veteran need only satisfy one of the three criteria in order 
to warrant the grant of a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

Following a review of the evidence described above, the Board 
finds that the appellant is demonstrably unable to obtain or 
retain employment as a result of his PTSD.  Several 
examinations have shown that the appellant has extreme 
difficulty in comprehension and communication, even when 
questions are presented to him in his native language.  In 
his March 1995 report, Dr. Higgins noted that the veteran had 
"difficulty communicating coherently, even in his native 
Tagalog," and in May 2001 he was noted to communicate in 
monotone and in a garbled way, with a constricted range of 
responsiveness.  His attention span and ability to 
concentrate have been determined to be "markedly to 
extremely impaired," his affect has been found to be 
constricted, and he has reported feelings of detachment or 
estrangement from others.  Indeed, his only real social 
interaction with others is with his wife, who stated that 
often the only time she and the appellant spoke during the 
course of the entire day was at dinner.  The appellant 
generally spent remainder of each day alone and isolated, 
reading or watching television, and rarely left the house.   
The Board finds that these severe difficulties in 
communicating, interacting and concentrating would render him 
unable to retain employment.

In addition, the Board observes that in his March 1995 
statement, Dr. Higgins discussed only the veteran's 
psychological problems due to his PTSD, then specifically 
opined that "At this stage of his life, burdened with his 
various afflictions, [the veteran] is absolutely 
unemployable."

The Board finds that a finding of an inability to obtain or 
retain employment is fully consistent with, and supported by, 
the GAF scores assigned by examiners in recent years.  
Although a GAF of 50 was assigned in April 1997, the Board 
observes that the veteran's PTSD has generally been assigned 
a GAF score in the 30s over the past few years, ranging from 
a GAF of 30 at the time of a VA examination in May 1995 to a 
GAF of 35 at the time of a VA examination in May 2001.  
According to the GAF scale contained in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), a GAF score of 30 is assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends).  

Similarly, a GAF score of 35 is assigned when overall 
functioning is characterized by some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  

The Board acknowledges that the GAF score assigned in May 
2001 took into account the impact not only the impact of the 
veteran's PTSD, but also his dementia.  However, the examiner 
clarified that the impairment level dictated by the assigned 
GAF score would not change markedly even if the dementia were 
not present.  Thus, the Board finds that the low GAF scores 
assigned by examiners supports a finding of unemployability.

Finally, the Board observes that in a December 2002 rating 
decision, the RO determined that the veteran was entitled to 
a total rating for compensation based on individual 
unemployability due to a service-connected disability (TDIU).  
This grant was based on the veteran's sole service-connected 
disability of PTSD.  Indeed, the RO stated in its decision 
that "We have granted a total service-connected evaluation 
for individual unemployability because you are not able to 
secure or follow a substantially gainful occupation as a 
result of your service connected PTSD currently evaluated as 
70 percent disabling."  Thus, this determination also 
supports a finding that the veteran is demonstrably unable to 
obtain or retain employment due to his PTSD.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, including PTSD, as codified at 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996). The 
new criteria for evaluating service-connected psychiatric 
disabilities is codified at newly designated 38 C.F.R. 
§ 4.130.  61 Fed. Reg. 52,700-1.  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  However, since the Board has determined that the 
veteran is entitled to the maximum 100 percent schedular 
evaluation under the former provisions of Diagnostic Code 
9411, an analysis under the new regulations could not result 
in a higher rating and is thus not necessary.


ORDER

An increased initial disability rating to 100 percent for the 
veteran's PTSD is granted, subject to the controlling 
regulations governing the payment of monetary awards.



	                        
____________________________________________
	RICHARD B. FRANK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

